DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 15 July 2022, in the matter of Application N° 16/478,035.  The Examiner additionally acknowledges the filing of Applicants’ affidavit under 37 CFR §1.132 (herein referred to as “Rule 132”), parts for which were filed on 19 July and 21 July 2022.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 1, 8, and 11 have been editorially amended in terms of the solid particle “mass” and the units referred to in the equation of the claims.  The definition of the variable has simply migrated from one part of the claim to another.  The amendments add no new matter and do not change the breadth or interpretation of the claimed inventions.
Thus, claims 1, 3-9, and 11 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 15 March 2022 since the art that was previously cited continues to read on the previously recited limitations.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karpov et al. (US Pre-Grant Publication Nº 2010/0003203 A1) as evidenced by Akutsu et al. (“Preparation of HCO-10 Vesicle-Coated Functional Particles”; 2003; IDS reference; of record).
The instant invention remains directed to a particulate composition comprising solid particles and an amphiphilic substance present on a surface of the particles, wherein the amphiphilic substance is capable of forming a vesicle in water.  As amended, polyoxyethylene-hydrogenated castor oil derivative HCO-10 remains excluded from being used as the amphiphilic substance.  Also, as amended, the amphiphilic substance is recited as possessing a three-phase emulsifying ability as well as forming more than one bilayer on the surface of the particle to which it is applied.  The amended properties are noted by the Examiner.  However, the broadest reasonable interpretation of the claim does not change; Applicants have simply added abilities to the claim that are to be encompassed by the already recited amphiphilic substance.  Thus, for example, while the claims exclude HCO-10, they do not exclude other HCO’s such as HCO-40.  Per the instant specification, HCO-40, for instance, is one such substance that Applicants define as possessing the amended abilities.
Regarding the recited equation, it continues to be Applicants’ position that the above variable clarification is sufficient in defining an actual amount or range of amounts of the amphiphilic substance to be used in the claimed invention.  The Examiner respectfully submits that it is not.
Herein, for the purposes of continued consideration on the merits, the recited “amount” of amphiphilic substance in the claims will broadly and reasonably be considered as being read upon by any amount disclosed in the art.
Therefore, the broadest reasonable interpretation of the claimed composition is still one which comprises solid particles coated with an amphiphilic substance.  As neither water nor oil are considered to be a part of the claimed composition, the Examiner broadly and reasonably interprets the coated particles as not requiring the six or more monolayers (aka 3 or more bilayers) until such time as the coated particles are combined with water or oil (see e.g., claims 5 and 6).  However, where the compositional limitations of the particles are met and where said composition is expressly disclosed as being dispersed in water or oil, the Examiner will consider the structural limitations of the three or more bilayers to be met as well.  See MPEP §2112.01(I) and (II).
Karpov provides this exact disclosure in the form of an aqueous suspension (dispersion) of surface-modified nanoparticulate particles of at least one metal oxide, metal hydroxide, and/or metal oxide hydroxide wherein the metals are chosen from such metals as cerium, iron, and zinc.  The particles are further defined as being surface-modified using a coating composition with at least one nonionic dispersant (see e.g., claim 20, as further defined by the method of claim 13).
Claim 13 and claim 21 of Karpov disclose that the dispersant is an addition product of from 2-80 mol of ethylene oxide onto linear fatty alcohols having 8 to 22 carbon atoms, onto alkylphenols having 8 to 15 carbon atoms in the alkyl group or onto castor oils and/or hydrogenated castor oil.  Example 1 defines one such hydrogenated castor oil as being Cremophor® CO 40 (addition product of 40 equivalents of ethylene oxide onto hydrogenated castor oil).  The Example also employs zinc oxide particles.  Such is considered to expressly meet the limitations recited in claims 1 and 3-7.
As previously discussed, Akutsu expressly discloses that “solid particles are coated with spontaneously formed vesicles of HCO-10 to prepare a stable aqueous dispersion.”  Apart from the fact that Akutsu uses the HCO-10 derivative of polyoxyethylene-hydrogenated castor oil, the reference provides an express disclosure.  In view of the filed amendment, this is obviously no longer the case.
However, when considering the defining evidence provided by Akutsu in combination with the compositional definitions provided by Applicants’ instant specification for the recited amphiphilic substance, the Examiner understands that other such HCO derivatives, though not expressly disclosing the property in the art will be expected to disclose the property.  That is, the Examiner considers the teachings of Akutsu to provide evidence that other HCO’s of differing ethylene oxide lengths (i.e., other than the now excluded 10) will demonstrate the same monolayer formation property as recited in claim 6.

Claim 3 recites that the composition of claim 1 has a mean particle size which is obtained when the particle composition is dispersed in water or an oily substance is dispersed in water or an oily substance is 1.0 times or more or 1.5 times or less of a mean particle size obtained when the solid particles, before being subjected to coating treatment, are dispersed in ethanol.
The limitations of the claim are again considered to be expressly met for the same reasons discussed above pertaining to the recited conditional limitations.  Therein, since the compositions of claims 20 and 21 of Karpov are expressly disclosed as being in the form of an aqueous dispersion, the recited compositions of claims 1 and 5 are considered to be anticipated as the actual compositional limitations are met.  Furthermore, as the instant claims do not set forth what the obtained mean particle size actually is, the Examiner considers the mean particles size limitation to be met as well, notably since the compositional and conditional aqueous dispersion limitations have been met.
The recitation of claim 4 wherein the solid particles are particles of a metal oxide is expressly met as the reference discloses that the nanoparticles are coated with the nonionic surface-modifying agent (i.e., HCO-40).
The limitations of independent claim 5 and dependent claim 6 are considered to be met for the reasons discussed above.
The limitations of claim 7 recite that the intended use of the composition of claim 5 is that it is for either cosmetics or paints.  The Examiner respectfully advances that the broadest reasonable interpretation of the claim is that claim 7 recites the same compositional limitations as claim 5, particularly since the recitations of intended use offer no additional compositional limitations.
As such, the teachings of Karpov are considered to expressly meet the recited limitations.


Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1 and 3-7 under pre-AIA  35 USC 102(a)(1)/(a)(2) as being anticipated by Karpov, as evidenced by Akutsu et al., have been fully considered, but are not persuasive.
Applicants remarks addressing the Examiner’s broadest reasonable interpretation of the claimed composition are acknowledged and have been considered.
The Examiner maintains that neither water nor oil are required by the composition of claims 1, 3, and 4, and that one of the liquids is at least required by the composition of claims 5-7.  The remarks referenced in the previous Office Correspondence (pg. 4, last paragraph) are thus directed to the former composition and not the latter.  The Examiner continues to maintain the broadest reasonable interpretation that where the amphiphilic substance is shown to be combined with recited solid particles, the recited “three-phase emulsifying” and bilayer forming abilities and properties will be considered to be met.
Applicants’ prevailing argument in traverse of the rejection is that Karpov fails to anticipate the claimed compositions because the particles of Karpov are not disclosed as being coated with three or more bilayers formed of the amphiphilic substance.
Applicants’ acknowledge the coating of the particles of Karpov with a nonionic dispersant, but maintain that there is no data that demonstrates the formation of the aforementioned bilayers.
Applicants additionally assert that three or more bilayers are not inherently described by Karpov either.
The Examiner notes that the foregoing allegations do not address the contributing evidence of the Akutsu reference.
The Rule 132 affidavit submitted by Dr. Tajima has been fully considered, but is not persuasive.  Of particular note with respect to the claimed particle and liquid compositions, the remarks of the affidavit address only the teachings of Karpov and in no way, take into account the evidentiary teachings of Akutsu.  Additionally, the remarks presented within the affidavit are directed to the method by which Karpov produces its particles.  Though these remarks do arguably address the distinction of the methods used by Karpov and the instant claims, the Examiner submits that the claims at issue in the anticipation rejection do not recite method of making (i.e., product-by-process) limitations.  As such, the affidavit is not considered to be commensurate in scope with the rejection at issue.
Summarized from above, the instantly claimed compositions simply require the presence of solid, metal oxide particles in an amphiphilic substance that is a polyoxyethylene-hydrogenated castor oil derivative that is not HCO-10.  Claims 5-7 add that this composition is present in either water or an oil.
Karpov discloses this.  The unaddressed, evidentiary teachings of Akutsu also disclose the claimed compositions.   The only reason Akutsu fails to anticipate the claimed composition is because the disclosed experimental method uses HCO-10, which is now excluded by the claims.  Despite this exclusion, Akutsu remains germane to the maintained rejection because it provides clear evidence that combining the particles with an HCO derivative results in the claimed bilayer properties.
Karpov discloses in ¶[0060] that a preferred embodiment of the claims is to used Cremophor® CO 40 (aka HCO-40) to coat metal oxide particles.  The compositional merits of the claimed invention are thus met by Karpov on its own.  Akutsu, provides evidence that HCO derivatives create the recited bilayer property.
Applicants’ remarks directed to the concentration of the amphiphilic substance discussed in Examples 10-12 of Karpov are acknowledged, but not persuasive.  Notably, differences in concentration between the prior art and the instantly claimed invention have not been considered persuasive to this point and remain so since the instantly claimed compositions recite no such limitations.  The continued recitation of a mathematical formula in an attempt to define such limitations is acknowledged, but fails to set forth any numerical metes and bounds by which the claimed invention can be more accurately assessed for patentability.
Applicants’ added data (i.e., XRD pattern profiles) has been carefully considered as well.  Of particular note is that the XRD patterns depict the coating of silicon wafers using Langmuir-Blodgett film made of aromatic polyether (APE).
The Examiner respectfully submits that this showing is not persuasive, first, because the coated surface is a silicon wafer, as opposed to the particulate surface that is claimed or the metal oxide particles that are ultimately claimed.  Secondly, and more critically, the APE that is used does not appear to be commensurate in scope with the instant application.  That is, the polymer that is used in the experiment, while perhaps nonionic and/or amphiphilic, is not one that is discussed in the instant application at all.  As such, it is not clear how this compound is immediately meant to demonstrate evidence of criticality towards the claimed invention.
At present, the teachings of Karpov and Akutsu focus on the coating of particles using HCO derivatives.  The breadth of the instant claims allows for particles to be coated using a different HCO derivative, such as HCO-40, which is disclosed preferably by Karpov.  Akutsu is relied upon as evidence that the use of such compounds in coating particles, inherently arrives that the recited bilayer properties.

Lastly, Applicants’ argument that the three or more bilayers feature is not an inherent property associated with any particular amphiphilic substance and/or solid particles remains unpersuasive.  The Examiner acknowledges the assertion that it is a stand-alone structural limitation, which may not be present even if the same solid particles and the same amphiphilic substance are used.  However, neither Applicants’ remarks nor affidavit have demonstrated this.  The teachings of Akutsu, which are also Applicants’ own work and more proximate in scope to the claimed invention, do demonstrate this property.  The Examiner again notes that the first photo of Akutsu and Figure 2B of the instant application depict the same composition. 
Thus, for these reasons, Applicants’ arguments are found unpersuasive.  The above rejection is hereby maintained.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karpov et al. (US Pre-Grant Publication Nº 2010/0003203 A1) in view of Akutsu et al. (“Preparation of HCO-10 Vesicle-Coated Functional Particles”; 2003; IDS reference; of record).
The limitations recited in claims 1 and 3-7 are discussed above.
Claim 8 recites a method of producing the particulate composition of claim 1 comprising the following steps: 1) preparing a mixture of solid particles and a solvent in which the amphiphilic substance capable of forming a vesicle in water is dissolved; and then 2) removing the solvent from the mixture.  Claim 9 recites that the solvent is removed from the mixture by vaporizing the solvent.
Secondly, claim 11 recites a method of improving dispersibility of solid particles in water or an oily substance by (i.e., comprising the step of) covering a surface of solid particles with an amphiphilic substance capable of forming a vesicle in water.
The teachings of Karpov are discussed above.  Of particular note is that the reference expressly teaches the resulting composition.
Where Karpov is considered to stray from the instantly claimed invention is with respect to the method of preparation.  Karpov’s method combines two solutions: 1) a solution prepared by mixing water and the at least one metal compound (e.g., metal oxide), and 2) a second solution of water and at least one strong base.  The disclosed nonionic dispersant (e.g., HCO-40) is added to one of the two solutions prior to the combination of the two solutions.  Once combined and mixed, surface-modified (aka “coated”) nanoparticulate particles are precipitated out of solution.
The [Experimental Procedure] of Akutsu discloses the recited method with, of course, the one noted exception of the particular blend of HCO that is used.  Therein, Akutsu’s method discloses first dissolving HCO in acetone, next adding silica particles to the liquid solution and then, removing the solvent under a gaseous flow of N2 while stirring with a vortex.
As previously discussed, Akutsu teaches that the “amphiphilic substance capable of forming a vesicle in water” is HCO-10.  The reference also teaches that solid silicon dioxide particles are covered or coated using this substance, that vesicles spontaneously (inherently) form from this substance, and the resulting formulation is a stable aqueous dispersion.  This is considered to teach and suggest the positively recited method step.
Regarding the preamble recitation of “improving dispersibility of solid particles,” the reference presents observations made comparing the HCO-10 coated particles versus the uncoated solid silicon dioxide particles.  Therein, it is reported that uncoated silicon dioxide particles only dispersed in water settled out of dispersion “before one day passed.”  On the other hand, “the particles coated with HCO-10 bilayers were dispersed without settling for about 14 days.”  See [Results and Discussion] section.  Thus, while not specifically styled as an improvement in dispersibility, the Examiner respectfully advances that the observations made by Akutsu demonstrates a clear and inarguable improvement on the particles’ ability to remain dispersed as a result of their being coated with the amphiphilic substance HCO-10.
Where the teachings of Akutsu now fall short is that that they specifically disclose using HCO-10, which the instant claims now exclude.
Despite this amendment, the Examiner concludes, based on the combined teachings of Akutsu and Karpov, that a person of ordinary skill in the art would have had a reasonable expectation of success in not only producing the claimed composition, but also doing so using the recited method.
The key distinction to bear in mind is that the Akutsu reference experiments with only one blend of PEG-hydrogenated castor oil, HCO-10.  Karpov provides a clear showing that other blends of HCO (e.g., HCO-40) will be successfully modified to the surface of metal oxide particles.  Though not explicitly labeled as such, the Examiner considers this to be an express teaching of forming coated metal oxide nanoparticles with HCO.
Thus, in view of the combined teachings, the Examiner advances that a person of skill in the art at the time of the filed invention would have expected the same results as were achieved in Akutsu’s experiment where the only change to the method would be to substitute in a different blend of PEG-hydrogenated castor oil (i.e., HCO-20, HCO-40, etc.). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.



Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1, 3-9, and 11 under 35 USC 103(a) as being unpatentable over the combined teachings of Karpov et al. and Akutsu et al. have been fully considered but they are not persuasive.
Applicants’ remarks are noted as being directed to the same points as are presented in traversal of the above maintained anticipation rejection.
Applicants do add that Akutsu discloses HCO-10 coated SiO2 particles and that HCO-10 has been excluded from claim 1.
The Examiner has acknowledged this point in the above rejections.  Despite this, it remains Applicants’ position that “even for HCO-10 coated SiO2 particles described therein, Akutsu fails to teach that the coating has three or more bilayers.”  It remains upon this premise that Applicants conclude that the combined teachings of Karpov and Akutsu fail to meet the limitations recited in claim 1.
The Examiner disagrees.  While Akutsu does not expressly or specifically disclose that three or more bilayers are produced by the practiced method, it does inarguably disclose that bilayers of HCO-10 are formed on the silicon dioxide particles.  The Examiner again highlights the point that Photo 1 of Akutsu and instant Figure 2B depict the same composition and structure.  As such, Applicants’ remarks directed to Akutsu alone are not persuasive.
The remarks directed to the methods recited in claims 8 and 11 and their perceived contrast to those disclosed by Karpov are noted, but not persuasive, particularly in view of the teachings of Akutsu.  In this context, the Examiner submits that the instant methods are taught by Akutsu, with the lone exception being that Akutsu employs the now-excluded HCO-10.  Karpov is relied upon because it also produces surface modified particles by coating its metal oxide particles with an amphiphilic substance.  The addition of Karpov provides showing in the art that this is known to be accomplished using a different amphiphilic substance (i.e., HCO-40).
Thus, consistent with MPEP §2143(I)(B), the Examiner maintains that the combined teachings guide the skilled artisan to produce the claimed composition and achieve the recited methods through simple substitution of one amphiphilic substance for another related amphiphilic substance.  The Examiner maintains that modifying the teachings of Akutsu to use HCO-40 instead of HCO-10, absent a clear showing of evidence to the contrary, would provide a reasonable expectation of successfully producing the claimed composition. 
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims under consideration remain rejected; no claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615